UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 000-54080 JUHL ENERGY, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 562- 4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:35,924,826 shares outstanding as of November 15, 2014. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Analysis About Market Risk 38 Item 4. Controls and Procedures 39 PART II - OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 40 Item 6. Exhibits 41 Signatures 42 Exhibits PART I - FINANCIAL INFORMATION Item 1. UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements of Juhl Energy, Inc. (“Juhl Energy” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the consolidated financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2013, previously filed with the Commission, which are included in the Annual Report on Form 10-K filed on April 7, 2014. 3 JUHL ENERGY, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2013 SEPTEMBER 30, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ 1,365,607 $ 1,280,681 Restricted cash 80,043 488,715 Short-term investments - restricted 82,032 90,005 Accounts receivable, net of allowance for doubtful accounts 2,256,302 3,046,678 Work-in-progress 536,590 518,762 Inventory 89,457 92,663 Costs and estimated profits in excess of billings - 849,241 Other current assets 117,378 231,923 Total current assets 4,527,409 6,598,668 PROPERTY AND EQUIPMENT, Net 26,861,666 23,831,680 OTHER ASSETS Escrow cash reserves for contractual commitments 1,255,208 1,288,231 Loan costs, net 287,139 6,843 Intangible assets 275,466 258,666 Goodwill 214,090 214,090 Project development costs and other 153,110 89,540 Total other assets 2,185,013 1,857,370 TOTAL ASSETS $ 33,574,088 $ 32,287,718 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 1,551,016 $ 2,499,522 Accrued liabilities 1,370,611 1,305,447 Deferred revenue - license arrangement and other 428,005 317,408 Current portion of notes payable 2,788,302 910,612 Derivative liabilities- interest rate swap - 194,196 Share repurchase obligation 518,450 - Current portion of nonrecourse debt 1,121,584 834,555 Total current liabilities 7,777,968 6,061,740 LONG-TERM LIABILITIES Nonrecourse debt, net of current portion 11,426,026 9,032,734 Notes payable, net of current portion 3,213,512 3,123,617 Derivative liabilities- interest rate swap - 265,804 Other long-term liabilities 615,186 553,464 Deferred revenue - license arrangement and 1603 Grant, net of current portion 1,884,100 1,967,839 Deferred revenue - power purchase contract 4,195,093 4,058,924 Deferred income taxes 42,000 42,000 Total long-term liabilities 21,375,917 19,044,382 REDEEMABLE PREFERRED MEMBERSHIP INTERESTS 2,000,000 2,518,450 REDEEMABLE CUMULATIVE PREFERRED STOCK OF SUBSIDIARY 4,072,700 1,580,000 STOCKHOLDERS' EQUITY (DEFICIT) Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, -0- and 4,820,000 issued and outstanding as of September 30, 2014 and December 31, 2013, respectively (liquidation preference of $-0- and $5,836,000 at September 30, 2014 and December 31, 2013, respectively) - 2,569,683 Series B convertible preferred stock - $.0001 par value, 128,042 and 5,966,792 issued and outstanding as of September 30, 2014 and December 31, 2013, respectively 240,391 11,392,403 Common Stock - $.0001 par value; 100,000,000 shares authorized, 36,114,430 and 24,449,626 issued and 35,924,826 and 24,260,022 outstanding September 30, 2014 and December 31, 2013, respectively 3,611 2,445 Additional paid-in capital 22,879,549 9,348,324 Treasury stock, 189,604 shares held by the Company at September 30, 2014, and December 31, 2013 ) ) Accumulated deficit ) ) Total equity (deficit) attributable to Juhl Energy, Inc. ) 1,672,819 Noncontrolling interest in equity 1,041,799 1,410,327 Total stockholders' equity (deficit) ) 3,083,146 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 33,574,088 $ 32,287,718 The accompanying notes are an integral part of these consolidated statements . 4 The following table presents information on assets and liabilities related to a VIE that is consolidated by the Company at September 30, 2014 and December 31, 2013. The difference between total VIE assets and liabilities represents the Company's interests in those entities, which were eliminated in consolidation. SEPTEMBER 30, DECEMBER 31, 2014 2013 (unaudited) Cash $ 706,779 $ 119,734 Restricted cash - 374,443 Accounts receivable and other current assets 186,598 221,955 Property and equipment, net 14,528,260 15,003,771 All other assets 619,117 800,000 Total assets $ 16,040,754 $ 16,519,903 Accounts payable and accrued expenses $ 518,223 $ 403,533 Derivative liabilities - 460,000 Deferred revenue- power purchase contract 41,356 30,597 Nonrecourse debt 9,608,735 9,177,788 Total liabilities $ 10,168,314 $ 10,071,918 The assets of the consolidated VIEs are used to settle the liabilities of those entities. Liabilities are nonrecourse to the general credit of the Company. The accompanying notes are an integral part of these consolidated statements . 5 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) REVENUE $ 3,592,682 100.0 % $ 3,204,328 100.0 % COST OF GOODS SOLD 3,082,117 85.8 2,773,622 86.6 GROSS PROFIT 510,565 14.2 430,706 13.4 OPERATING EXPENSES General and administrative expenses 599,546 16.7 648,040 20.2 Payroll and employee benefits 935,310 700,936 21.9 Wind farm administration expenses 143,991 4.0 50,894 1.6 Total operating expenses 1,678,847 46.7 1,399,870 43.7 OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest and dividend income 1,300 0.0 423 0.0 Interest expense ) Gain (loss) on fair value of interest rate swap - 0.0 ) ) Other income - 0.0 5,000 0.2 Total other income (expense), net ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX BENEFIT (EXPENSE) - NET INCOME (LOSS) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST ) (1.5 ) ) ) NET INCOME (LOSS) ATTRIBUTABLE TO JUHL ENERGY, INC. $ ) )% $ ) )% PREFERRED DIVIDENDS 151,208 124,337 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC & DILUTED 31,718,304 23,700,680 NET INCOME (LOSS) PER SHARE BASIC & DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements . 6 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) REVENUE $ 10,328,637 100.0 % $ 8,670,985 100.0 % COST OF GOODS SOLD 8,337,784 80.7 7,044,596 81.3 GROSS PROFIT 1,990,853 19.3 1,626,389 18.7 OPERATING EXPENSES General and administrative expenses 2,268,710 22.0 1,932,356 22.3 Payroll and employee benefits 2,762,045 1,998,249 23.1 Wind farm administration expenses 386,181 3.7 263,918 3.0 Total operating expenses 5,416,936 52.4 4,194,523 48.4 OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest and dividend income 1,710 0.0 2,793 0.0 Interest expense ) Gain (Loss) on fair value of interest rate swap ) ) 491,225 5.7 Total other income (expense), net ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX BENEFIT (EXPENSE) - 0.0 - 0.0 NET INCOME (LOSS) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST ) ) 117,399 NET INCOME (LOSS) ATTRIBUABLE TO JUHL ENERGY, INC. $ ) )% $ ) )% PREFERRED DIVIDENDS 381,688 204,957 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC AND DILUTED 27,224,208 23,430,073 NET INCOME (LOSS) PER SHARE - BASIC AND DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements . 7 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2014 Total Convertible Convertible Stockholders' Total Preferred Stock Preferred Stock Additional Equity- Stockholders' Common Stock Series A Series B Paid-In Treasury Accumulated (deficit) Noncontrolling Equity Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Energy Interest (deficit) BALANCE -December 31, 2013 24,449,626 $ 2,445 4,820,000 $ 2,569,683 5,966,792 $ 11,392,403 $ 9,348,324 $ ) $ ) $ 1,672,819 $ 1,410,327 $ 3,083,146 Net income (loss) - ) Stock-based compensation 250,000 25 - 457,971 - - 457,996 - 457,996 Series A preferred stock dividend paid in common stock 33,265 3 - ) - - 5,313 - Series A preferred stock dividend paid with promissory note - - - ) - ) - ) Issuance of common stock upon conversion of Series A preferred stock 260,000 26 ) ) - - 131,009 - Repurchase and retirement of common stock ) (6 ) Issuance of common stock for acquisition of PVPower 431,539 43 - 64,688 - - 64,731 - 64,731 Repurchase of preferred stock through issuance of promissory note - - ) 11,354,993 - - ) - ) Issuance of common stock in public offering (net of $514,910 offering expenses) 10,750,000 1,075 - 1,532,615 - - 1,533,690 - 1,533,690 Warrants issued in connection with common stock in public offering - 101,400 - - 101,400 - 101,400 Dividends on subsidiary preferred stock paid in cash - ) ) - ) Dividends paid on preferred membership interests in wind farms and other distributions - ) Accretion of redeemable cumulative preferred stock of subsidiary to redemption value - ) - - ) - ) BALANCE -September 30, 2014 (unaudited) 36,114,430 $ 3,611 - $ - 128,042 $ 240,391 $ 22,879,549 $ ) $ ) $ ) $ 1,041,799 $ ) The accompanying notes are an integral part of these consolidated statements . 8 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 1,081,712 1,198,778 Impairment of inventory - 172,200 Stock-based compensation 457,996 32,753 Change in allowance for doubtful accounts ) 5,680 (Gain) loss on fair value of interest rate swap - ) Change in operating assets and liabilities, net of effects from acquisitions: Accounts receivable 952,605 ) Work-in-progress ) ) Inventory 3,206 12,934 Costs and estimated earnings in excess of billings 849,241 - Other current assets 118,282 99,015 Accounts payable ) 487,846 Promissory notes payable 115,873 115,873 Accrued expenses 18,551 129,227 Derivative instruments - interest rate swap ) ) Deferred revenue 205,432 80,648 Other long-term liabilities 61,722 - Other ) 75,000 Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments 10,000 320,310 Payable to former owners of acquired company - ) Cash paid for business acquisition, net of cash acquired ) - Payments for project development costs, net of reimbursements ) ) Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash 408,672 ) Escrow deposits related to long-term debt, net 208,023 ) Net proceeds from sale of common stock 1,799,845 - Repurchase of common stock ) - Repurchase of Series A and B preferred stock ) - Cash dividends and distributions paid ) ) Net proceeds from sale of preferred stock of subsidiary 2,390,930 1,350,000 Proceeds from notes payable 707,212 769,125 Principal payments on notes payable ) ) Payments of loan costs ) - Net cash provided by (used in) financing activities 3,955,018 925,176 NET INCREASE (DECREASE) IN CASH 84,926 ) CASH BEGINNING OF THE PERIOD 1,280,681 2,031,039 CASH END OF THE PERIOD $ 1,365,607 $ 869,695 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ 412,661 $ 362,826 NONCASH INVESTING AND FINANCING ACTIVITIES Series A dividend payment in common stock $ ) $ ) Issuance of common stock upon conversion of Series A preferred stock $ 131,035 $ - Issuance of promissory note for Series A preferred stock dividend $ 46,613 $ - Issuance of promissory note for Series A and B preferred stock $ 2,103,738 Issuance of common stock for PVPower acquisition $ 64,731 $ - Series A preferred stock dividend $ - $ 292,413 Costs of raising capital included in accounts payable $ 164,755 $ - Share repurchase obligation $ 518,450 $ - Warrants issued to underwriter $ 101,400 $ - Accretion of subsidiary preferred stock $ Business acquisition financed with notes payable $ $ - The accompanying notes are an integral part of these consolidated statements . 9 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted as permitted by such rules and regulations.These unaudited condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2013 which was filed with the Securities and Exchange Commission as amended on April 7, 2014 . In the opinion of management, the unaudited condensed consolidated interim financial statements reflect all adjustments considered necessary for fair presentation.The adjustments made to these statements consist only of normal recurring adjustments.The results reported in these condensed consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the year ended December 31, 2014 . Juhl Energy, Inc. (“Juhl Energy” or “the Company”) conducts business under the following subsidiaries, Juhl Energy Services, Inc. (“JES”), Juhl Energy Development, Inc. (“JEDI”), Juhl Renewable Assets, Inc. (“JRA”), Next Generation Power Systems, Inc. (“NextGen”), Juhl Renewable Energy Systems, Inc. (“JRES”), Power Engineers Collaborative, LLC (“PEC”), Juhl Tower Services, Inc. (“JTS”) (which is a wholly-owned subsidiary of JES) and ownership and operational duties over the following operating wind farms: Woodstock Hills LLC (“Woodstock Hills”), Winona County Wind, LLC (“Winona”), Valley View Transmission, LLC (“Valley View”) and 5045 Wind Partners LLC (“Iowa wind farms”). Juhl Energy is an established leader in the renewable energy industry with a focus on community-based wind power development and ownership of clean energy assets throughout the United States and Canada. In addition, the Company provides engineering, asset management and maintenance services to the utility and telecommunication industries. U.S. generally accepted accounting principles require certain variable interest entities (“VIE”) to be consolidated by the primary beneficiary of the entity if the equity investors in the entity do not have sufficient powers, obligations, or rights or if the entity does not have sufficient equity at risk to finance its activities without additional subordinated financial support from other parties. All significant intercompany investments, balances, and transactions have been eliminated. USE OF ESTIMATES The preparation of the unaudited condensed consolidated financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. The Company uses estimates and assumptions in accounting for the following significant matters, among others: revenue recognition; realizability of accounts receivable; determination of the primary beneficiary of a variable interest entity; the assumptions used in the impairment analysis of long-lived assets and goodwill; the assumptions used in analysis of going concern,valuation of deferred tax assets, deferred power purchase contract revenue, stock-based compensation and warrants, asset retirement obligations, derivative instruments, assumptions used in the computation of contingent liabilities and estimating the fair value of acquired assets and liabilities, and other contingencies. It is at least reasonably possible that these estimates will change in the future. Actual amounts may differ from these estimates, and such differences may be material to the consolidated financial statements. The Company periodically reviews estimates and assumptions, and the effects of any such revisions are reflected in the period in which the revision is made. 10 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 GOODWILL AND OTHER INTANGIBLE ASSETS The Company accounts for goodwill and intangible assets in accordance with the accounting guidance which requires that goodwill and other intangibles with indefinite lives be tested for impairment annually or on an interim basis if events or circumstances indicate that the fair value of an asset has decreased below its carrying value. Amortization expense, including amounts for deferred loan costs, for the nine-month periods ended September 30, 2014 and 2013 was approximately $75,000 and $266,000, respectively. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying value of cash, accounts receivable, and accounts payable, and other working capital items approximate fair value at September 30, 2014 and December 31, 2013 due to the short maturity nature of these instruments. The carrying value of restricted cash and short-term investments approximate their fair value based on quoted market prices. The Company believes the carrying amount of the long-term debt approximates the fair value due to a significant portion of total indebtedness containing variable interest rates and these rates are market interest rates for these borrowings. Recent Accounting Pronouncements On May 28, 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2014-09, Revenue from Contracts with Customers , which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. This ASU will replace most existing revenue recognition guidance in GAAP when it becomes effective. The new standard is effective for us on January 1, 2017. Early application is not permitted. The standard permits the use of either the retrospective or cumulative effect transition method. We are currently evaluating the effect that ASU 2014-09 will have on our condensed combined consolidated financial statements and related disclosures. We have not yet selected a transition method nor have we determined the effect of the standard on our ongoing financial reporting. In August 2014, the FASB issued ASU No. 2014-15, Presentation of Financial Statements - Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern. ASU 2014-15 defines management's responsibility to evaluate whether there is substantial doubt about an organization's ability to continue as a going concern and to provide related footnote disclosures. Under GAAP, financial statements are prepared under the presumption that the reporting organization will continue to operate as a going concern, except in limited circumstances. The going concern basis of accounting is critical to financial reporting because it establishes the fundamental basis for measuring and classifying assets and liabilities. Currently, GAAP lacks guidance about management's responsibility to evaluate whether there is substantial doubt about the organization's ability to continue as a going concern or to provide related footnote disclosures. The ASU is effective for annual and interim periods beginning after December 15, 2016, and should be applied prospectively. Early adoption is permitted. We have not determined the effect of the standard on our ongoing financial reporting. 2. CONCENTRATIONS The Company derived approximately 46% of its revenue for the nine months ended September 30, 2014 from three customers primarily as a result of electricity sales (22%) and engineering consulting services (24%). The Company derived approximately 52% of its revenue for the nine months ended September 30, 2013 from three customers primarily as a result of electricity sales (22%) and engineering consulting services (30%). At September 30, 2014 and December 31, 2013, 44% and 65% of the Company's accounts receivable were due from two customers, respectively. 3. GOING CONCERN The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles, which contemplate continuation of the Company as a going concern. The Company currently has negative working capital, a history of recurring losses and recurring negative cash flow from operating activities, and during the third quarter of 2014 has not yet established a source of cash funding to retire obligations coming due within the next twelve months, namely the Company will need to find additional sources of capital to fund the balloon payment of Vision Opportunity Fund note obligation which has been assigned and is now payable to Airdrie Partners (see Note 14) . Additionally, the Company was unable tomeet profitability and revenue growth expectations with its Juhl Tower Services subsidiary during the third quarter of 2014 and, as a result, in October 2014 they have decided to significantly wind down the operations of this subsidiary.These factors raise substantial doubt about the Company's ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near term, on the financing of acquisition of additional wind projects and the financingfor construction of its larger scale development projects and additional capital to fund operating activities. There is no assurance that such capital will be available. The Company intends to position itself so that it may be able to raise additional funds through the capital markets. The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 11 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 4. ACCOUNTS RECEIVABLE Accounts receivable consists of the following: September 30, December 31, 2013 * Accounts receivable $ 2,203,124 $ 2,882,744 Unbilled receivables 49,000 202,250 Other receivables 44,858 19,364 Allowance for doubtful accounts ) ) Total $ 2,256,302 $ 3,046,678 * Derived from December 31, 2013 audited financial statements . 5. PROPERTY AND EQUIPMENT Property and equipment consists of the following: September 30, December 31, 2013 * Land and improvements $ 82,958 $ 82,958 Building and improvements 292,690 292,690 Equipment, including vehicles 872,054 775,420 Turbines and improvements 29,790,074 25,817,228 Construction in process - 7,626 Subtotal Less accumulated depreciation ) ) Total $ 26,861,666 $ 23,831,680 * Derived from December 31, 2013 audited financial statements . Depreciation expense, including amounts for grant liability amortization, was approximately $1,007,000 and $933,000 for the nine months ended September 30, 2014 and 2013, respectively. 12 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 6. INCOME TAXES The following represents the reconciliation of the statutory federal tax rate and the effective tax rate for the nine months ended September 30: Statutory tax rate $ ) 34.0 % $ ) 34.0 % States taxes, net of federal benefit ) 8.0 ) 6.0 Nondeductible income/expenses ) 1.2 ) 7.5 Effect of prior year state changes ) 6.1 - - Increase in valuation allowance 2,053,000 ) 1,293,000 ) Other, net ) ) 0.4 $ - % $ - 0.00 % 13 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 7. NOTES PAYABLE Notes payable consists of the following: September 30, 2014 December 31, 2013 * Note payable to a turbine supplier, including interest at 6%; payable solely through 95% of net cash flows from a wind project; secured by Company’s first secured rights arising out of its Development and Construction Services Agreement with the underlying project. The note payable has been classified as long-term based on estimated payments from project cash flows. Increases in amounts represent accrued interest. See Note 13 for legal proceedings with the turbine supplier. $ 3,184,469 $ 3,068,595 Note payable to Vision Opportunity Master Fund for repurchase of preferred stock, due July 31, 2015 with interest at 8%; payable in monthly installments of $40,000; unsecured; subject to default interest rate of 15% in the event of non-payment of the monthly installments or the final payment. 1,882,963 - Note payable to a bank with revolving draw feature; $600,000 maximum loan amount subject to borrowing base consisting of 80% of eligible accounts receivable; interest at the Wall Street Journal prime rate plus 2.25% (5.5% at September 30, 2014 and December 31, 2013); due December 2014, interest payable monthly; collateralized by all assets of PEC; subject to financial covenants including current ratio and leverage ratio for PEC; guaranteed by Juhl Energy. 465,000 330,000 Note payable to a bank with revolving draw feature; $500,000 maximum loan amount subject to borrowing base consisting of 80% of eligible accounts receivable; interest at the Wall Street Journal prime rate plus 2.25% (5.5% at September 30, 2014 and December 31, 2013); due January 2015, interest payable monthly; collateralized by all assets of JTS; subject to financial covenants including current ratio, debt service coverage, and leverage ratio for JTS; guaranteed by Juhl Energy. The Company has certain covenant violations as described below. 241,583 385,963 Note payable to bank, due December 2018, with interest at 5.75%; payable in monthly installments of $1,354, and balloon payment of $123,000 at maturity collateralized by land and building, rights to payment under leases, and guaranteed by Juhl Energy. 157,174 162,000 Note payable to bank, due December 2018, with interest at 4.75%; payable in monthly installments of $1,354, collateralized by restricted short-term investments. 70,625 87,671 Total Notes Payable 6,001,814 4,034,229 Less current portion ) ) Long-term portion $ 3,213,512 $ 3,123,617 * Derived from December 31, 2013 audited financial statements . At December 31, 2013 and September 30, 2014, we were not in compliance with certain debt covenants with respect to the revolving note agreement for JTS and as such, the note is subject to a payoff demand by the lender. The non-compliance has no impact on the classification of the note as it is recorded as a current liability. The note is also subject to a parent guarantee. The Company obtained a four-month extension agreement with the bank in September 2014 which did not involve a waiver for any covenant violations as a part of the new agreement. There can be no assurance that debt covenant waivers or amendments would be obtained, if needed, or that the debt could be refinanced with other financial institutions on favorable terms. The Companyis evaluating the extent to which this facility is needed in connection with its recent business decision to change how it operates in the tower maintenance sector. 14 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 8. NONRECOURSE DEBT Nonrecourse debt obligations consist of the following: September 30, 2014 December 31, 2013 * Note payable to bank, due January 2016, with interest at 5.5% at both September 30, 2014 and December 31, 2013; payable in quarterly installments of $82,031, collateralized by Woodstock Hills assets including turbines and improvements, rights to payment under leases and the power purchase contract. $ 469,154 $ 689,501 Note payable to bank, due in April 2026, payable in semi-annual payments of principal and interest. Interest rate floats at 6-month LIBOR plus 325 basis points totaling approximately 3.60% at December 31, 2013 and through the date of refinancing, with 75% of the loan balance subject to an interest rate swap arrangement, which fixed this portion of the debt at approximately 6.96%; collateralized by all Valley View wind farm project assets; note was refinanced in March 2014. - 9,177,788 Note payable to bank, due in September 2026, payable in quarterly payments of principal and interest of approximately $265,250. Approximately 85% of the loan balance currently carries a fixed rate of 5.39%. Approximately 15% of the loan balance carries a variable interest rate at 300 basis points over the one month LIBO rate (currently 3.15%) ; interest rates will increase by 25 basis points (.25%) every three years ; collateralized by all Valley View wind farm project assets and subject to restrictive covenants. 9,608,734 - Note payable to bank, due in November 2021, payable in monthly payments of approximately $8,333; interest rate is 0%; collateralized by all assets associated with two wind farm entities located in Iowa and subject to restrictive covenants. 708,333 - Note payable to bank, due in November 2021, payable in monthly payments of principal and interest of approximately $19,537, with a balloon payment obligation of approximately $614,000 at the due date; Interest rate floats atthe New York prime lending rate plus 250 basis points (5.75% at September 30, 2014); interest rate will be fixed at a rate of 5.75% for the first four years, at which point the rate will be fixed at the NY prime lending rate plus 250 basis points, subject to a ceiling of 7.75% and a floor of 5.75%; collateralized by all assets associated with two wind farm entities located in Iowa and subject to restrictive covenants. 1,761,389 - Total nonrecourse debt 12,547,610 9,867,289 Less current portion ) ) Long-term portion $ 11,426,026 $ 9,032,734 * Derived from December 31, 2013 audited financial statements . 15 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 Ref inancing of n onrecourse debt The nonrecourse debt of the Valley View wind farm was refinanced in March 2014 through a new bank in order to improve cash flow through interest savings over the term of the loan. The new facility provides for a loan of $9,750,000 together with letter of credit instruments to meet credit obligations under the power purchase contract and a debt service reserve. The cumulative weighted average interestrate of the loan is approximately 5.8%. The interest rate swap arrangement described in Note 9 was terminated as a part of the refinancing and settled for approximately $632,000 in March 2014. 9. DERIVATIVE FINANCIAL INSTRUMENT INTEREST RATE SWAP The Company had an interest rate swap agreement to effectively convert borrowings under a long-term nonrecourse debt arrangement from a variable interest rate to a fixed interest rate of approximately 6.96% during its 15-year term. The interest rate swap arrangement was terminated in March 2014 with a payment for approximately $632,000 as a part of a refinancing of the related loan. The fair value of the interest rate swap agreement obligation of $460,000 at December 31, 2013 was recorded as a current and long-term liability on the balance sheet. The following table provides details regarding the losses from the Company's derivative instruments in the consolidated statements of operations, none of which are designated as effective hedging instruments: Nine months ended September 30, Instrument Statement of operations location Interest rate swap Other income (expense) $ ) $ 491,225 STOCK-BASED COMPENSATION The Company has an incentive compensation plan to provide stock options, stock issuances and other equity interests in the Company to employees, directors, consultants, independent contractors, and advisors of the Company and any other person who is determined by the Committee of the Board of Directors of the Company to have made (or expected to make) contributions to the Company. The maximum shares reserved under the plan is 4,500,000 shares. As of September 30, 2014, the Company had 3,635,000 shares available for award under the plan. Stock Options The following table summarizes information for options outstanding and exercisable at September 30, 2014: Weighted Average Exercise Price Option Shares Outstanding at December 31, 2013 $ 1.60 1,910,000 Granted $ 0.38 50,000 Cancelled $ 1.59 ) Outstanding at September 30, 2014 $ 1.37 615,000 Options exercisable at September 30, 2014 $ 1.51 515,000 Issuance of restricted stock In F ebruary 2014, we issued an aggregate of 250,000 restricted shares of common stock to a consultant which vest over a 15-month period and are subject to lock-up restrictions. The stock was awarded pursuant to a Restricted Stock Award Agreement under the incentive compensation plan. 16 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 Stock warrants In February, March and April 2014, the Company issued stock warrants to purchase an aggregate of 5,720,000 shares of common stock to directors, officers and service providers at an exercise prices ranging from $0.21 to $.40 per share (the closing price of the stock as of the date of issuance) and expire ten years from the grant date. The warrants were issued pursuant to Warrant Agreements that are outside of the incentive compensation plan The warrants vest over 17 to 20 months .The fair value of each warrant is estimated on the date of issuance using the Black-Scholes option-pricing model. For warrants issued in 2014, the following Black-Scholes option-pricing model assumptions were used, underlying price of $0.21-$0.40, dividend yield of 0%, expected volatility of 117%, risk-free interest rate of 1.75%, and average expected life of 5.75 years. In August 2014, the Company issued stock warrants to purchase an aggregate of 537,500 shares of common stock to the underwriter of a public offering at an exercise price of $0.23 per share and expires five years from the grant date. The fair value of each warrant is estimated on the date of issuance using the Black-Scholes option-pricing model. For warrants issued in 2014, the following Black-Scholes option-pricing model assumptions were used, underlying price of $0.23, dividend yield of 0%, expected volatility of 117%, risk-free interest rate of 2.49%, and average expected life of five years. Based on the pricing model, the Company estimatesthe warrants have a fair value of approximately $101,000. The following table summarizes information for warrants outstanding and vested at September 30, 2014: Issue Date Number of Warrants Expiration Date Exercise Price Per Share Warrants Vested December 2009 December 2014 $1.25 100,000 September 2012 December 2015 $0.50 50,000 February 2014 February 2024 $0.21 1,312,500 March 2014 March 2024 $0.35 757,500 April 2014 April 2024 $0.40 130,000 August 2014 July 2019 $0.23 537,500 Total 2,887,500 Stock compensation expense For the three months and nine months ended September 30, 2014, the Company recognized approximately $157,000 and $458,000, respectively, of stock compensation expense including $267,000 for warrants issued to directors, officers and service providers. For the three and nine months ended September 30, 2013, the Company recognized stock compensation expense of approximately $11,000 and $33,000, respectively. As of September 30, 2014, there was approximately $747,000 total unrecognized compensation expense cost.This cost is expected to be recognized over a weighted-average period of approximately 1.2 years. COMMON STOCK EQUITY OFFERING On August 7, 2014, the Company received gross cash proceeds of approximately $2,150,000 before costs of raising capital pursuant to an underwritten public offering for 10,750,000 shares of common stock. The lead underwriter received a stock warrant for 537,500 shares of common stock exercisable at any time at the option of the Underwriter over five years at a strike price of $0.23 per share, with a fair value of approximately $101,000. Offering expenses of approximately $515,000 have been recorded as a reduction to additional paid-in capital. The net cash proceeds of the offering, approximately $1,635,000 will be primarily used by the Company for working capital and general corporate purposes. No additional accelerated principal payments other than a $100,000 payment as agreed with the Vision Opportunity Fund will be made. 17 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 BUSINESS SEGMENTS For the year ended December 31, 2013, the Company’s reportable segments were changed to better fit how we manage and view the business given changes that we have made to our internal management structure, increased efforts in the solar industry and the addition of tower maintenance services. In particular, the Company acquired an engineering services firm in 2012 and expanded into tower maintenance services in 2013. In February 2014, the Company acquired the assets of a seller of photovoltaic products and solar systems. These changes to the Company resulted in changes in how management views and manages the business segments. The engineering consulting and towers maintenance services lines, along with the management and turbine maintenance services the Company provides, have similar operating models in how employees are managed and utilized. Similarly, the solar services acquisition aligns with the work the Company does in developing and constructing wind projects. Under the new reportable segment structure we will continue to segment the ownership of renewable power plant ownership.
